DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on February 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Controlling the Charge/Discharge Operations of Multiple Electric Vehicles in a Distribution Network.

Claim Status
In the February 8, 2021 submission, claims 1-5 were presented for consideration.  Claims 1-5 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kudo et al., U.S. Patent Application Publication No. 2015/0002100 (published January 1, 2015, hereinafter KUDO).

As per claim 1,  KUDO teaches of a power control system that controls a demand-supply balance of electric power in a distribution network  by controlling charge/discharge operations of storage batteries of a plurality of vehicles connected to the distribution network (see par. 3 and 325-327:  controlling supply and demand [grouping] characteristics for stability in on-demand [power network] charging/discharging for vehicles, reducing supply/demand unbalance), the power control system comprising a control unit configured to: 
create a charge/discharge operation plan of the storage batteries within a predetermined period using a power supply and demand plan of the distribution network within the predetermined period and vehicle information indicating states of the vehicles within the predetermined period (see par. 29-30: control procedure for regulating charging/discharging of a plurality of batteries within a distribution network, based on determined characteristics of the batteries connected and set operation instructions),  
extract time and a point at which a voltage of the distribution network is not within a predetermined range using the charge/discharge operation plan of the storage batteries (see fig. 21 and par. 52, 73, and 192-193: battery selection unit operates in conjunction with demand curve/requests, system state (e.g., threshold evaluation) and [determined] battery characteristics to determine operational output), 
create a reactive power control plan for injecting reactive power at the extracted time and point to keep the voltage of the distribution network within the predetermined range (see par. 109 and 336: in an effort to maintain stability and ensure charge/discharge operations respective of a storage medium or group of batteries, active and reactive power of the energy storage (ES)) are evaluated [along with demand and system characteristics) during periodic system output, and 
control the reactive power according to the created reactive power control plan (see fig. 1, element 7 and par. 22-28, and 322-324: the distributed energy management system (DEMS) is responsible for capturing characteristic data, formulating a plan based on system/elemental characteristics, and active/reactive power availability, and generating a specific control plan/schedule to facilitating power distribution for consumer-side ES charging/discharging stations).

As per claim 2, KUDO teaches of the power control system according to claim 1, wherein the control unit creates the charge/discharge operation plan of the storage batteries and the reactive power control plan for each day of a week (see par. 153: operational plans are determined based on demand curves reflective of varying periods (e.g., hour, day, week, month, etc.) wherein charge/discharge characteristics are predicted accordingly, and respective of ES characteristics).

As per claim 3, KUDO teaches of the power control system according to claim 1, wherein the vehicle information includes information about a number and locations of the vehicles and states of the storage batteries within the predetermined period (see par. 341-342: operational instructions are based on ES characteristics, supply/demand states as well as the quantity of batteries/EVs and charge/discharge location parameters (e.g., community EMS, city EMS, company EMS, etc.)). 

As per claim 4, KUDO teaches of the power control system according to claim 1, wherein when there is a point where a reactive power amount is insufficient, the control unit increases a reactive power amount at another point by the insufficient amount of the reactive power amount (see par. 312-314: charging/discharging characteristics resulting in a lack of adequate supply requirements (e.g., delay in communication, interruption of power sources, etc.) results in a greater amount of power presented to a designated group/recipient).

As per claim 5, KUDO teaches of the power control system according to claim 1, wherein the control unit controls a reactive power amount of a charging stand to which the vehicles are connected (see fig. 1, element 7 and par. 88: the distributed energy management system is responsible for capturing characteristic data and communicating with power sources and substations (e.g., charging stands) in facilitating power distribution for consumer-side ES charging/discharging). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kudo et al., US Patent Application Publication No. 2017/0141587, focuses on capturing storage, operations and power characteristics of a system inclusive of a plurality of batteries, and providing plans for charging/discharging energy storage devices while maintaining system stability.  Mohammed, US Patent Application Publication No. 2012/0074901, and the balance of cited art in the attached PTO Form-892, are directed to charging stations and varying methods of charging/discharging multiple electronic vehicles or storage mediums, while maintaining network stability.
Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119
/ZIAUL KARIM/Primary Examiner, Art Unit 2119